Exhibit 16.1 March 16, 2010 U.S. Securities and Exchange Commission Office of the Chief Accountant treet NE Washington, DC 20549 Re: Greenhouse Holdings, Inc. Ladies and Gentlemen: We have read the statements under item 4.01 in the Form 8-K dated March 16, 2010, of Greenhouse Holdings, Inc. (formerly Custom Q, Inc.) (the Company) to be filed with the Securities and Exchange Commission and we agree with such statements therein as relate to our firm. We have no basis to, and therefore, do not agree or disagree with the other statements made by the Company in the Form 8-K. Yours very truly, /s/ M&K CPAS, PLLC
